FILED
                           NOT FOR PUBLICATION
                                                                            SEP 04 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   18-50037

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cr-00995-GPC-1
 v.

JAIME RENE LOPEZ-VAAL,                           MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                           Submitted August 30, 2018**
                              Pasadena, California

Before: WARDLAW, BYBEE, and IKUTA, Circuit Judges.

      Jaime Rene Lopez-Vaal appeals the district court’s sentence of 40 months’

imprisonment and three years’ supervised release following his guilty plea for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a removed alien found in the United States in violation of 8 U.S.C. § 1326(a)

and (b). We have jurisdiction under 28 U.S.C. § 1291.

      Lopez-Vaal admitted the facts establishing the elements necessary for

conviction under 8 U.S.C. § 1326(a) and (b)(1) in his plea agreement and Rule 11

colloquy, namely that he was an alien who had been “lawfully excluded, deported

and removed from the United States to Mexico on April 16, 2007,” and that prior

to this 2007 removal, he had been convicted of a felony for trafficking cocaine in

violation of section 69.50.401(A)(1) of the Revised Code of Washington.1

Because Lopez-Vaal’s conviction under §§ 1326(a) and (b)(1) was proper, the 40-

month sentence imposed by the district court, which was below the ten-year

statutory maximum established in § 1326(b)(1), was lawful. The district court did

not directly or implicitly hold that Lopez-Vaal had been convicted of a violation of

§ 1326(b)(2) or that it was imposing a sentencing enhancement under that section.

Therefore, we reject Lopez-Vaal’s arguments that the district court erred by

imposing a sentence under § 1326(b)(2).

AFFIRMED.


      1
          Lopez-Vaal waived the argument that the Washington offense does not
categorically qualify as a felony for purposes of § 1326(b)(1) because he did not
raise it in his opening brief. See United States v. Anderson, 472 F.3d 662, 668 (9th
Cir. 2006). Further, Lopez-Vaal failed to develop this argument or cite any
relevant precedent to support this claim. Therefore, we do not address it here.
                                          2